            Case 1:17-md-02800-TWT Document 482 Filed 10/05/18 Page 1 of 3
              Case MDL No. 2800 Document 900 Filed 10/05/18 Page 1 of 3


                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: EQUIFAX, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                                              MDL No. 2800


                   ORDER VACATING CONDITIONAL REMAND ORDER


          Before the Panel:* Pursuant to Panel Rule 10.2, defendant Equifax, Inc., moves to vacate
our order conditionally remanding the action listed on Schedule A (Casper) from MDL No. 2800
to its transferor court, the Middle District of North Carolina. Plaintiff in Casper opposes the motion
and supports remand under Section 1407.

         After considering the argument of counsel, we will grant the motion to vacate. After
reviewing the operative complaint in this action, we find Casper shares sufficient questions of fact
with the MDL No. 2800 actions such that inclusion in centralized proceedings is appropriate.1 We
are sympathetic to plaintiff’s concerns about delay, but are unpersuaded that they justify exclusion
of this action from centralized proceedings. We have held that, while it might inconvenience some
parties, transfer of a particular action often is necessary to further the expeditious resolution of the
litigation taken as a whole. See, e.g., In re: IntraMTA Switched Access Charges Litig., 67 F. Supp.
3d 1378, 1380 (J.P.M.L. 2014). Accordingly, we find it appropriate for Casper to remain in MDL
No. 2800.




        *
            Judge Charles R. Breyer took no part in the decision of this matter.
        1
           For instance, the Casper plaintiff alleges, like plaintiffs in the MDL No. 2800 actions, that
“Equifax owed a duty to the Plaintiff . . . to use reasonable care to protect [his] PII from unauthorized
access.” See Casper Amended Complaint, C.A. No. 1:17-01004, ECF No. 17 at ¶ 30 (M.D. N.C.
Dec. 18, 2017). See also id. at ¶ 5 (“The Data Breach was the inevitable result of Equifax’s
inadequate approach to data security and the protection of the PII that it collected during the course
of its business”), and ¶ 41 (“As a direct and proximate result of . . . the Data Breach, the Plaintiff .
. . has been placed at an imminent, immediate, and continuing increased risk of harm from identity
theft”).
       Case 1:17-md-02800-TWT Document 482 Filed 10/05/18 Page 2 of 3
          Case MDL No. 2800 Document 900 Filed 10/05/18 Page 2 of 3


                                           -2-

        IT IS THEREFORE ORDERED that the Panel’s conditional remand order filed on June 8,
2018, is vacated.


                                  PANEL ON MULTIDISTRICT LITIGATION




                                                  Sarah S. Vance
                                                      Chair

                                  Marjorie O. Rendell         Lewis A. Kaplan
                                  Ellen Segal Huvelle         R. David Proctor
                                  Catherine D. Perry
     Case
       Case
          1:17-md-02800-TWT
             MDL No. 2800 Document
                            Document
                                   900482
                                        Filed
                                            Filed
                                               10/05/18
                                                  10/05/18
                                                         Page
                                                           Page
                                                              3 of33of 3



IN RE: EQUIFAX, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                               MDL No. 2800


                                    SCHEDULE A


            Northern District of Georgia

     CASPER v. EQUIFAX, INC., C.A. No. 1:18-1511 (M.D. North Carolina,
          C.A. No. 1:17-01004)
